Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  
The applicant claims “the respective USB connector ports”. The applicant only claims “at least one USB connector port” in Claim 1. Emend to something like “the at least one USB connector port includes a plurality of USB connector ports”.
Also, rephrase the last 3 lines of the claim to make it more clear (e.g. “each of the respective USB connector ports configured to receive a USB connector that connects to a first Type A USB connector, a second Type A USB connector, and a Type C USB connector port”)
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanimirovic et al (USPGPN 20160080535), hereinafter Stan2.
Independent Claim 1, Stan2 a charging device for an electronic cigarette and USB charged devices (Figs. 1B-5), comprising:
a portable housing having a top, a bottom, sides and a front end and a rear end (Figs. 1B-4 shows these sides/ends);
a battery carried within the housing (508);
a charging circuit connected to the battery (510 connection to 508 is the charging circuit for 510, while 506 and wiring/connection is the charging circuit for 105 & 505, see Fig. 5);
at least one USB connector port carried within the portable housing and connected to the charging circuit and configured for charging a USB charged device when connected thereto (¶’s [28, 43], are described as USB circuits);
a cigarette retainer at the top of the portable housing and configured to receive and retain an electronic cigarette in a charging position (see Figs. 2A-2C, which 2B demonstrates the cigarette being removed, while Figs. 2A & 2C); and
at least one charging contact connected to the charging circuit and positioned at the cigarette retainer and configured to engage a battery contact on the electronic cigarette when in the charging position to charge the electronic cigarette (see Fig. 5, must be there in Figs. 1B-4). 
Dependent Claim 13, Stan discloses said portable housing is rectangular configured and sized to be carried by hand (phone case, and rectangular cross sections are shown).
Claims 1, 5-9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stanimirovic et al (USPGPN .
Independent Claim 1, Stan discloses a charging device for an electronic cigarette and USB charged devices (Figs. 1-14; USB described in ¶’s [38, 54] for terminal/jack/power port 517/135), comprising:
a portable housing having a top, a bottom, sides and a front end and a rear end (case 110, 702; see Figs. 1-14);
a battery carried within the housing (battery 120, 508, see esp. Figs. 5A and 12, ¶[41]);
a charging circuit connected to the battery (515, 517, 513; ¶’s [11, 38, 39, 54-61, 63, 73])
at least one USB connector port carried within the portable housing and connected to the charging circuit and configured for charging a USB charged device when connected thereto (¶’s [38, 54], for 517, 135);
a cigarette retainer at the top of the portable housing and configured to receive and retain an electronic cigarette (215/504/1000 in a charging position; 325/1202, see Figs. 1-4 & 10-14, ¶’s [40, 41, 63, 71, 73, 74]); and
at least one charging contact connected to the charging circuit and positioned at the cigarette retainer and configured to engage a battery contact on the electronic cigarette when in the charging position to charge the electronic cigarette (¶[64] describes 519 of Fig. 5B which connects to external circuits, evidenced by Stan2 [Fig. 5] and Stan3 [Fig. 5] to be how the batteries of 508 & 505, see Fig. 5A of Stan, connect to each other, as one having ordinary skill in the art would understand, which ¶[54] describes that other circuits, like that of Stan2 and Stan3, could be included, while ¶[73] describes explicit terminal/wired connection, with one having 
Dependent Claim 5, Stan discloses a magnet at the cigarette retainer to aid in retaining the electronic cigarette in the charging position (¶’s [41, 45, 70-73]).
Dependent Claim 6, Stan discloses a contact support board supporting the at least one battery contact and a lead connected to the contact support board and operatively connected to the charging circuit (¶’s [64, 73], see also Figs. 5A & 5B, as evidenced by Stan2 & Stan3).
Dependent Claim 7, Stan discloses a circuit board supported within the front end of the portable housing and connected to said battery, wherein said charging circuit and at least one USB connector port are mounted on said circuit board (USB circuit inherently includes a circuit board for the input/output which handles charging, as described by ¶’s [38, 54], for 517, 135).
Dependent Claim 8, Stan discloses said charging circuit comprises an integrated circuit comprising a system control, Light Emitting Diode (LED) driver circuit, and at least one USB circuit connected to the at least one USB connector port (550 & 600 see ¶’s [59, 61, 62, 75-83, esp. 59, 61, 62, 75-79, 81], LED described to be 230/512 see ¶’s [42, 61, 62], USB cited above; single system on a chip implicitly means a single integrated circuit).
Dependent Claim 9, Stan discloses at least one LED connected to the charging circuit to indicate a charging status of the battery (230/512, ¶[61]).
Dependent Claim 12, Stan discloses the portable housing has at least one opening configured to receive a respective USB connector that connects to the respective USB connector port (¶’s [38, 54], describes both male, i.e. protruding, and female, i.e. opening).
Dependent Claim 13, Stan discloses said portable housing is rectangular configured and sized to be carried by hand (phone case, and rectangular cross sections are shown).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stanimirovic et al (USPGPN 20170302324), hereinafter Stan, in view of Sabet (USPGPN 20160345628), as evidenced by Stanimirovic et al (USPGPN 20160080535), hereinafter Stan2, and Stanimirovic et al (USPGPN 20150215439), hereinafter Stan3.
Dependent Claim 2, Stan teaches said cigarette retainer comprises a channel member extending longitudinally along the top to the rear end of the portable housing and configured as a channel that receives the electronic cigarette therein (see Figs. 1B-4 & 10-14, esp. 3 & 12-14).
Stan is silent to the charging contact is positioned within the channel adjacent the rear end of the housing.
Sabet teaches the charging contact is positioned within the channel adjacent the rear end of the housing (Figs. 2C-3F, 7, 9B, 10A, &10B; where Fig. 7 demonstrates the POGO pins, ¶’s [78-80, 85], where these pins serve to connect to one end of the e-cigarette, shown by other Figs. to have the ends of the cigarettes interface with the channel). While one having ordinary skill in the art understands that it is likely that the connector of the e-cigarette of Stan will be on an end as shown by Sabet, with an exposed connector on the sides being less durable and harder to interface than one on the end, thus improvement of durability and user convenience would be a motivation for one of ordinary skill in the art. Furthermore, with a limited choice of places to put the connector on the simply designed e-cigarettes, it would have been obvious to try the location of the connector of Sabet in Stan (KSR E).
It would have been obvious to a person having ordinary skill in the art to modify Stan with Sabet to provide improved durability and user convenience.
Claim 3, Stan teaches said channel member comprises an upper surface and a slot formed in the upper surface and configured to expose for view an electronic cigarette received within the channel Figs. 3, 12, & 13).
Dependent Claim 4, Stan teaches channel is substantially rectangular configured to retain a rectangular configured electronic cigarette therein (Figs. 3, 12, & 13).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stan, as evidenced by Stan2 and Stan3.
Dependent Claim 10, Stan teaches at least one light channel member extending from the at least one LED to the top surface of the portable housing (Channels with a window for the LED are commonly used so as to protect the LED’s rounded and elongated surface from the elements and allow a diffusive surface for the light, thus it would have been obvious to a person of ordinary skill in the art to incorporate such a window with channel to protect the device, as one having ordinary skill in the art would understand, see e.g. 230 in Figs. 2A-2C, which shows the LED’s [which have long bodies] being flush with the surface, i.e. inside of channels, while it would have been obvious by a person having ordinary skill in the art to try to place it on the top surface rather than the side surface as there are a limited/finite number of solutions, with reasonable expectations of success, it simply being a design choice to place them on either the side or the top of the device).
Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stan in view of Howard et al (USPGPN 20180054075), as evidenced by Stan2 and Stan3
Dependent Claim 11, Stan is silent to said at least one USB connector port comprises spaced first and second Type A connector ports, and a Type C connector port positioned between the first and second Type A connector ports.

It would have been obvious to a person having ordinary skill in the art to modify Stan with Howard to provide improved functionality, flexibility, capability, and user convenience.
Dependent Claim 23, Stan teaches USB connector port that receives a USB connector. 
Stan is silent to the front end of the portable housing has openings at the respective USB connector ports and each configured to receive a USB connector that connects to a respective first and second Type A USB and Type C USB connector port.
Howard teaches the front end of the portable housing has openings at the respective USB connector ports and each configured to receive a USB connector that connects to a respective first and second Type A USB and Type C USB connector port (see Figs. 2 & 4, which has a similar shape to Stan’s device, 34A & 34B are USB-A connector ports, while 42 is the type C, see ¶’s [29, 44]). Having multiple ports would improve the functionality (multiple outputs/inputs makes it have more functions), flexibility (able to flexibly handle more loads at once without 
It would have been obvious to a person having ordinary skill in the art to modify Stan with Howard to provide improved functionality, flexibility, capability, and user convenience.
Claims 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stan in view of Howard and Sabet, as evidenced by Stan2 and Stan3
Independent Claim 14, Stan teaches a charging device for an electronic cigarette and USB charged devices (Figs. 1-14; USB described in ¶’s [38, 54] for terminal/jack/power port 517/135), comprising: a portable housing having a top, a bottom, sides and a front end and rear end (case 110, 702; see Figs. 1-14);
a battery carried within the housing (battery 120, 508, see esp. Figs. 5A and 12, ¶[41]);
a circuit board mounted within the front end of the portable housing and connected to said battery (¶[81] describes the electronic elements of Fig. 5A being on a single chip, which is shown by Fig. 5A to be connected to the battery);
a charging circuit mounted on the circuit board (515, 517,513;¶’s [11,38,39,54-61,63,73]); at least one USB connector port carried within the portable housing and connected to the charging circuit and configured for charging a USB charged device when connected thereto (¶’s [38, 54], for 517, 135);
a cigarette retainer comprising a channel member extending longitudinally along the top of the portable housing to the rear end of the portable housing &configured as a channel receives 
at least one charging contact connected to the charging circuit and positioned within the channel at the rear end of the portable housing, and configured to engage a battery contact on the electronic cigarette when in the charging position to charge the electronic cigarette (¶[64] describes 519 of Fig. 5B which connects to external circuits, evidenced by Stan2 [Fig. 5] and Stan3 [Fig. 5] to be how the batteries of 508 & 505, see Fig. 5A of Stan, connect to each other, as one having ordinary skill in the art would understand, which ¶[54] describes that other circuits, like that of Stan2 and Stan3, could be included, while ¶[73] describes explicit terminal/wired connection, with one having ordinary skill in the art understanding that a wired connection serves to be more efficient than a wireless connection in terms of power [KSR C]).
Stan is silent to first and second Type A USB connector ports mounted on the circuit board in spaced relation to each other, and a Type C USB connector port mounted on the circuit board between the first and second Type A USB connector ports, each of the USB connector ports connected to the charging circuit and configured for charging USB charged devices when connected thereto.
Howard teaches first and second Type A USB connector ports mounted on the circuit board in spaced relation to each other, and a Type C USB connector port mounted on the circuit board between the first and second Type A USB connector ports, each of the USB connector ports connected to the charging circuit and configured for charging USB charged devices when connected thereto (see Figs. 2 & 4, which has a similar shape to Stan’s device, 34A & 34B are USB-A connector ports, while 42 is the type C, see ¶’s [29, 44]). Having multiple ports would improve the functionality (multiple outputs/inputs makes it have more functions), flexibility 
It would have been obvious to a person having ordinary skill in the art to modify Stan with Howard to provide improved functionality, flexibility, capability, and user convenience.
Dependent Claim 15, Stan teaches said channel member comprises an upper surface and a slot formed in the upper surface configured to expose for view an electronic cigarette received within the channel (see Figs. 1B-4 & 12-14).
Dependent Claim 16, Stan teaches said channel is substantially rectangular configured to retain an elongate and rectangular configured electronic cigarette therein (see Figs. 1B-4 & 12-14, which demonstrate substantially rectangular dimensions for both).
Dependent Claim 17, Stan teaches a magnet positioned at the channel to aid in retaining the electronic cigarette in the charging position (¶’s [41, 45, 70-73]).
Dependent Claim 18, Stan teaches a contact support board supporting the at least one battery contact and a lead connected to the contact support board and operatively connected to the circuit board (¶’s [64, 73], see also Figs. 5A & 5B, as evidenced by Stan2 & Stan3).
Dependent Claim 19, Stan teaches said charging circuit comprises an integrated circuit mounted on the circuit board and comprising a system control, Light Emitting Diode (LED) driver circuit, and at least one USB circuit (550 & 600 see ¶’s [59, 61, 62, 75-83, esp. 59, 61, 62, 
Dependent Claim 20, Stan teaches at least one LED mounted on the circuit board and connected to the charging circuit to indicate a charging status of the battery (230/512, ¶[61]).
Dependent Claim 21, Stan teaches a light channel member extending from the at least one LED to the top of the portable housing (Channels with a window for the LED are commonly used so as to protect the LED’s rounded and elongated surface from the elements and allow a diffusive surface for the light, thus it would have been obvious to a person of ordinary skill in the art to incorporate such a window with channel to protect the device, as one having ordinary skill in the art would understand, see e.g. 230 in Figs. 2A-2C, which shows the LED’s [which have long bodies] being flush with the surface, i.e. inside of channels, while it would have been obvious by a person having ordinary skill in the art to try to place it on the top surface rather than the side surface as there are a limited/finite number of solutions, with reasonable expectations of success, it simply being a design choice to place them on either the side or the top of the device).
Dependent Claim 22, Stan teaches said portable housing is rectangular configured and sized to be carried by hand (phone case, and rectangular cross sections are shown).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The below documents are relevant for being cases which hold & charge e-cigs, see Figs.:
US-20110265806
US-20150053214
US-20150059779
US-20180140021

US-20180192709
US-20180242645
US-20180271156
US-20200196670
US-20200275711
US-20210138490
US-20170214261
US-20190157887
US-20200127478
US-20210135470
US-20170222468
US-20190181675
US-20200350783
US-20170013876
US-20200345064
US-20200229492
US-20200077699
US-20200028372
US-20170013875
US-20200000142
US-20190373952
US-20190269175

US-20160204637
US-20190021401
US-20180271149
US-20180013175
US-20170302324
US-20170208865
US-20170207499
US-20170027228
US-20160345628
US-20150245654
US-20150245655
US-20150245657
US-20150245665
US-20150245666
US-20150245667
US-20150245668
US-20160150824
US-20160099592
US-20160080535
US-20150327596
US-20150215439
US-20150102777

US-20140097103
US-20140083443
US-20140007892
US-20130342157
US-20130336358
US-20100307518
US-9439455
US-9907337
US-9907338
US-10638795
US-10966462
US-10980276
US-11013269
US-10536013
US-10873196
US-10236708 
US-10770913
US-10750779
US-10412994
US-10098383
US-10980278
US-10003372

US-10276898
US-9877520
US-9247773
US-9668522
US-9602646
US-9197726
US-9066543
US-9427024
US-9357802
US-9360379
US-11026450
US-9089166
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651.  The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859